DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of  sildenafil as active ingredient; dosusate as lipophilic counterion; a mixture of a surfactant, cosurfactant and oil as lip vehicle; polyoxy 35 castor oil as surfactant; propylene glycol monocaprylate as cosurfactant; medium-chain triglyceride as oil. Claims 1 and 5-11 read on the elected species and are under examination. Claims 4, 14 and 18 do not read on the elected species and are withdrawn from consideration.

Claims 1, 4-11, 14 and 18 are pending, claims 1, 5-11 are under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen et al. (US6383471) and Porter et al. (US20160151503).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Chen et al.  teaches a pharmaceutical composition including a hydrophobic therapeutic agent having at least one ionizable functional group, and a carrier. The carrier includes an ionizing agent capable of ionizing the functional group, a surfactant, and optionally solubilizers, triglycerides, and neutralizing agents (abstract). Specific examples of suitable hydrophobic therapeutic agents having at least one ionizable basic functional group include sildenafil (column 7, line 50-52; column 8, line capsule (column 35, line 1-5). High Loading Capacity: The compositions of the present invention provide high loading capacity for ionizable hydrophobic therapeutic agents. The surfactants and optional triglycerides and solubilizers interact with the hydrophobic therapeutic agent to unexpectedly solubilize large amounts of therapeutic agent. In addition, when an additional non-solubilized amount of therapeutic agent is included, still larger therapeutic agent concentrations can be achieved, while still preserving the advantages in stability and bioavailability of the solubilized therapeutic agent (column 37, line 30-40). 
Porter et al. teaches to ionic salts, particularly to low melting salts, such as ionic liquids, of poorly water soluble drugs (PWSD)  and their use in drug delivery (page 1, [0001]). A "low melting ionic salt" or a "low melting salt" of a poorly water soluble drug refers to an ionic salt of said drug comprised of an ionised form of the drug and corresponding counter ion, wherein the ionic salt has a melting temperature lower than that of the non ionised drug (page 3, [0031]). In some embodiments, the low melting ionic salt may afford an improvement in solubility of the PWSD in the non-aqueous lipid vehicle over the non-ionised drug by at least 20-30%, such as an improvement of at least about 50%, or about 100-200% (2-3 fold improvement). In still further examples, the low melting ionic salts may afford at least about a 4-fold, 5-fold, 6-8-fold or at least about 10-fold improvement in solubility. In still further embodiments, the low melting ionic salts may afford at least about a 20-fold, 30-fold, or at least about 40-50-fold improvement in solubility (page 3, [0036]). In some embodiments, the PWSD forms the cation of the ionic pair. In some embodiments thereof, the PWSD contains at least one basic ionisable nitrogen atom that can form a quaternary nitrogen atom. Where the PWSD bears an ionisable group or atom, such as a nitrogen atom, which is ionised to form a positively charged cation, the counter anion is a negatively charged ion (anion)(page 3, [0039]; page 4, [0040]). The example of such anionic counterion includes dioctylsulfosuccinate (docusate) and laurylsulfate (page 4-5, [0053]). The formulation also includes oil and surfactant or mixture of surfactants as a fill for a capsule (claims 32, 50-52, 57-58). The oil includes soybean oil, medium chain triglyceride and glyceryl tricaprylate (page 5-6, [0062]). The surfactants includes propylene glycol monocaprylate and polyoxy 35 castor oil or mixture of surfactants at an 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Porter et al. is that Porter et al. do not expressly teach sildenafil. This deficiency in Chen is cured by the teachings of Porter et al.
The difference between the instant application and Chen is that Chen do not expressly teach docusate. This deficiency in Chen is cured by the teachings of Porter et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Porter et al., as suggested by Chen, and produce the instant invention.
sildenafil as drug to form ionic salt with docusate in the formulation of Porter et al. because sildenafil is a suitable poorly water soluble drugs with ionizable basic functional group as suggested by Chen. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Therefore, it is obvious for one of ordinary kill in the art to include sildenafil as drug to form ionic salt with docusate in the formulation of Porter et al. and produce instant claimed invention with reasonable expectation of success.
Regarding counterion, Porter et al. teaches at least 1: 1 stoichiometric quantities of counter ion, that is 100 mol%, docusate. 
Regarding surfactants, Porter et al. teaches the surfactants includes propylene glycol monocaprylate and polyoxy 35 castor oil or mixture of surfactants at an amount of 5% to 50%, thus, the formulation comprising each of propylene glycol monocaprylate and polyoxy 35 castor oil at amount of 5-50% as long as the total amount of surfactant is not more than 50% is obvious.
Regarding “wherein the active ingredient is completely dissolved in the lipid vehicle” in claim 1 and property in claim 8, this is regarded as inherent property of prior art composition. Porter et al. teaches the low melting ionic salt may afford an improvement in solubility of the PWSD in the non-aqueous lipid vehicle from 10 fold to 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Regarding claim 1 and 10, prior arts teach sildenafil : docusate at 1:1 mol ratio at an amount of about 15%-40%. Since Dosucsate hydrogen (MW 422.6) and Sildenafil (MW474.58) have similar MW, their weight ratio is about 1, and the amount of sildenafil (free base) and Dosucsate in the formulation is each from about 7.5% to about 20%.
Regarding oil amount, Porter et al. teaches soybean oil, medium chain triglyceride and glyceryl tricaprylate, and soybean oil at 15% in one embodiment. It is obvious to optimize the amount of medium chain triglyceride or  glyceryl tricaprylate to get about 15% according to the amount of soybean oil 15%. MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen, as suggested by Porter et al.  and produce the instant invention.

One of ordinary skill in the art would have been motivated to have docusate as an ionizing agent for sildenafil in the formulation of Chen because docusate is a suitable ionizing agent for drug with ionizable basic functional group include sildenafil as suggested by Porter et al.  MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Therefore, it is obvious for one of ordinary kill in the art to include docusate as an ionizing agent for sildenafil in the formulation of Chen and produce instant claimed invention with reasonable expectation of success.
Regarding counterion, Chen teaches at least 1 equivalent of counter ion, that is 100 mol%, docusate. 
Regarding surfactants, Chen teaches the surfactants includes propylene glycol monocaprylate and polyoxy 35 castor oil or mixture of surfactants at an amount of 10% to 90%, thus, the formulation comprising each of propylene glycol monocaprylate and polyoxy 35 castor oil at amount of 10-90% as long as the total amount of surfactant is not more than 90% is obvious.
Regarding “wherein the active ingredient is completely dissolved in the lipid vehicle” in claim 1 and property in claim 8, this is regarded as inherent property of prior art composition. Porter et al. teaches the low melting ionic salt may afford an improvement in solubility of the PWSD in the non-aqueous lipid vehicle from 10 fold to 50 fold. Therefore, it is more like than not that prior art composition has the claimed properties. MPEP 2112 III, Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Regarding the amount of sildenafil and medium chain triglyceride, under guidance from Porter et al. teaching sildenafil free base from 15% to 40% and medium chain triglyceride 15% according the above analysis, it is obvious for one artisan in the art to optimize and have sildenafil free base and docusate each from 7.5% to 20% and medium chain triglyceride 15%. MPEP 2144.05.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that It would not have been obvious to modify Chen with Porter as suggested to include docusate as the ionizing agent because Chen discloses that docusate is a therapeutic agent having at least one ionizable acid functional group (col. 6, lines 16-55). Thus, the POSITA would not modify Chen to include a second therapeutic agent in place of the required ionizing agent. Chen also does not teach or suggest, nor even recognize, the advantages of including a lipophilic counterion to the active ingredient. Indeed Chen's examples include concentrated hydrochloric acid, concentrated phosphoric acid, or methanesulfonic acid as an acidic ionizing agent (Table 20). Moreover, Chen does not teach or suggest any fill formulation comprising 6 wt% to 25 wt% of an active ingredient, 5 wt% to 20% of a lipophilic counterion, and a lipid vehicle comprising 20 wt% to 40 wt% of a surfactant, 15 wt% to 40 wt% of a cosurfactant, and 15 wt% to 40 wt% of an oil. Chen provides no general guidance regarding suitable amounts of an oil in a fill formulation. And, Chen provides only one example of a carrier suitable for a drug with an ionizable basic functional group wherein the carrier comprises an oil. That example includes ~95 wt% surfactants and ~5 wt% of the oil in the carrier formulation (Table 20, Example 2), which does not meet the requirements of claim 1. Porter does not cure this deficiency of Chen. In particular, Porter provides no guidance regarding relative amounts of surfactant, co-surfactant, and oil in a lipid vehicle. Thus, Chen modified with Porter fails to teach or suggest a composition comprising a capsule and a fill formulation, as recited in claim 1.
In response to this argument: This is not persuasive. Since docusate is suggested as an ionizing agent for basic ionisable nitrogen atom that can form a quaternary nitrogen atom, it is safe and obvious to do so. Regarding the range of each ingredient, Chen teaches each limitation of those range and applicants failed to point out any error. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Therefore, the 103 rejection is still proper.

Applicants argue that the Office further contends that the difference between the instant application and Porter is that Porter does not expressly teach sildenafil (Office action, page 7). The Office contends that one of ordinary skill in the art would have been motivated to include sildenafil as a drug to form an ionic salt with docusate in Porter's formulation because sildenafil is a suitable poorly water-soluble drug with an ionizable basic functional group as suggested by Chen (Office action, page 8). Even if the POSIT A were to modify Porter with Chen as suggested to include sildenafil as the active ingredient, the combination nonetheless fails to teach or suggest a fill formulation comprising 6 wt% to 25 wt% of an active ingredient, 5 wt% to 20% of a lipophilic counterion, and a lipid vehicle comprising 20 wt% to 40 wt% of a surfactant, 15 wt% to 40 wt% of a co-surfactant, and 15 wt% to 40 wt% of an oil, as required by claim 1. 
In response to this argument: This is not persuasive. The modified 103 rejection, necessitated by applicant’s amendment, teaches each limitation of applicant’s claimed invention including those percentage of each ingredients. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 5-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-40, 42, 45-47, 51-56, 58, 63, 65-72 of copending Application No. 14906507 in view of Chen et al. (US6383471) and Porter et al. (US20160151503). Since the copending application teaches liquid formulation including poorly water soluble drugs, counter ion, surfactants and oil for capsule, in view of Chen at al. and Porter et al. teaching sildenafil and the range of poorly water soluble drugs, counter ion, surfactants and oil, it is obvious to have instant claimed invention with reasonable expectation of success according to the above 103 rejections.
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants argue that As set forth above, the combination of cited references does not teach or suggest a composition as recited in claim 1 , where the lipid vehicle comprises 20 wt% to 40 wt% of a surfactant, 15 wt% to 40 wt% of a co-surfactant, and 15 wt% to 40 wt% of an oil, based on a mass of the fill formulation. Accordingly, the pending claims are not obvious over the cited references. Applicant respectfully requests withdrawal of this rejection.
In response to this argument: This is not persuasive. Since applicants present the same argument as those in the above103 rejection that is not sufficient to overcome 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613